Citation Nr: 1704045	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2010.  A copy of the hearing transcript has been associated with the record.  

In October 2010 and September 2014, the Board remanded the Veteran's claims for further development.  In October 2010, the Board also remanded the issue of entitlement to service connection for tinnitus.  While on remand, in a December 2011 rating decision, service connection for tinnitus was granted and an initial 10 percent rating was assigned, effective July 23, 2007.  As such is a full grant of the benefit sought on appeal, such issue is no longer before the Board.

As will be discussed further below, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's October 2010 and September 2014 remand directives relevant to the Veteran's claim for service connection for bilateral hearing loss and, as such, no further action is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


The claim of entitlement to service connection for bilateral hearing loss is decided below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an August 2007 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's available service treatment records (STRs), post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  In this regard, the Board notes that only an incomplete copy of the Veteran's service records are available, as his personnel file was, in part, destroyed by fire (i.e., destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973).  See Formal Finding of Unavailability, November 2007.  Through the previous remands of the Board, the Veteran was advised that his complete STRs are not available and requested to provide any information relevant to his appeal in an October 2010 letter.  As a result of the Veteran's responses, the AOJ attempted to obtain information from the private physicians he identified and his former employer.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With respect to private medical records, the Veteran reported that he received treatment from Dr. K.H.  In December 2010, VA sent a letter to Dr. K.H. requesting a copy of the Veteran's records; however, the letter was returned as undeliverable.  Subsequently, VA requested that the Veteran provide the correct address in January 2011 and November 2011 letters, but, as noted in a December 2011 report of general information, the Veteran did not respond.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193.

With specific regard to the Veteran's bilateral hearing loss, he indicated that a private audiologist diagnosed him with bilateral hearing loss in 1999.  Although VA has obtained available private treatment records from the physicians identified by the Veteran, it does not appear that such records are in the claims file.  To the extent that there are treatment records from additional private physicians or audiologists who treated the Veteran for hearing loss, he has not identified such treatment providers so as to allow VA to obtain such records.  Id.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

With respect to his bilateral hearing loss, the Veteran was afforded a VA examination in November 2010, an etiological opinion was obtained in February 2011, and an addendum opinion was obtained in February 2016.  The Board finds that the opinions are adequate to decide the issue as they are predicated on a review of the record, to include the Veteran's available STRs, post-service medical records, and the Veteran's and other lay statements of record.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned VLJ at a Board hearing in July 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2010 hearing, the undersigned VLJ noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss, the type and onset of symptoms, and his contention that such disorder is related to his military service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Furthermore, as the hearing discussion raised the possibility that there were outstanding treatment records, the Board remanded the case twice in order to obtain such records as well as etiological opinions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's October 2010 and November 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In October 2010, the Board directed the AOJ to obtain VA medical records from October 2009 forward; to notify the Veteran of the absence of his complete STRs; to offer to obtain records from former employers or any other private physicians from whom the Veteran sought treatment for his claimed disorder; and afford the Veteran an examination to determine the nature and etiology of his claimed bilateral hearing loss disorder.

Per the October 2010 remand directives, updated VA treatment records were obtained.  The AOJ also informed the Veteran in an October 2010 letter that his complete STRs were not available and offered to obtain pertinent records from any former employers and any private treatment records.  The Veteran identified only AT&T as a former employer, and AT&T responded in January 2011 that they had no pertinent records.  The AOJ also obtained records from the private physicians, except where such records were not available, as discussed above.  Finally, the Veteran was afforded a VA examination in November 2010, and an etiological opinion was obtained in February 2011.

The Board remanded the claim again in September 2014.  In doing so, the Board directed the AOJ to obtain an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  On remand, a February 2016 addendum opinion was obtained.  

Therefore, the Board finds that the AOJ has substantially complied with the Board's October 2010 and September 2014 remand directives such that no further action is necessary prior to the adjudication of the Veteran's claim for service connection for bilateral hearing loss.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran states that he had normal hearing when he entered service, but such was damaged when he separated from service.  Specifically, he claims that his bilateral hearing loss was caused as a result of military noise exposure without hearing protection due to the nature of his job as a jet engine mechanic, or is the result from a fall.

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete service treatment records without success.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18  2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this regard, the Board notes that the Veteran's entrance and separation reports of medical examination are missing from the record, as they were destroyed by fire.  However, in November 1961, it was noted that the Veteran allegedly fell 10 feet off a scaffolding and landed on his head concrete.  He was unconscious for one to two minutes.  Since such time, he reported that he has been confused and disorientated, and has had a headache.  Upon physical examination, his ear drums were clear bilaterally and no findings were made with regard to hearing loss.  A cerebral concussion was diagnosed.

Additionally, at the July 2010 hearing, the Veteran testified as to his in-service noise exposure and his post-service symptoms of hearing loss.  The Veteran stated that he was an airplane mechanic during his service, and testified as to his belief that his hearing loss was due to noise exposure from planes.  He also noted experiencing ringing in his ears after losing consciousness as the result of falling from an airplane wing onto a cement surface during service.  He stated that he received treatment from a private physician about 10 years prior to the July 2010 hearing, who indicated that he had a slight loss of hearing at higher frequencies, but was otherwise pretty much in the normal range.  He stated that his hearing has not gotten worse since the private audiology examination in or about 2000 and that he is not currently dependent on a hearing aid to amplify sound.

SSA records dated from the 1990s note that the Veteran does not have any communicative impairments, including hearing loss.

In November 2010, the Veteran was afforded a VA audiological examination.  Audiological testing reveal the following puretone thresholds: 

November 2010
HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
25
45
70
LEFT
25
40
30
60
80

Speech recognition using the Maryland CNC word list was 88 percent in the right ear and 84 percent in the left ear.  

Based on the results of the November 2010 VA examination, under VA regulations, the Veteran has a current hearing loss disability.  Therefore, the only remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure and/or fall.  

In February 2011, a VA audiology reviewed the Veteran's file, including the results of the November 2010 examination, and concluded that the Veteran's hearing loss was less likely than not related to service.  While the examiner noted that the Veteran's service treatment records did not contain any audiometric findings, she acknowledged the Veteran's testimony that he saw a private audiologist who diagnosed him with high frequency hearing loss 10 years prior to the examination.  In support of her conclusion, the examiner cited a 2005 Institute of Medicine study on Military and Noise Exposure which concluded there was no scientific evidence to support delayed onset of noise induced hearing loss.

In September 2014, the Board remanded for an addendum opinion so that the examiner could address whether the Veteran's bilateral hearing loss was the result of his in-service fall or whether any hearing loss was present within one year from his discharge from service.  In February 2016, the requested addendum opinion was obtained, and the examiner concluded that the Veteran's bilateral hearing loss was less likely than not related to service.  Specifically, she stated that the Veteran's hearing loss was unlikely related to his fall or to have onset within one year of discharge.  In support of her conclusion, she noted that the Veteran was first treated for hearing loss by a private audiologist in 1999, more than 30 years after separation from active duty.  She also noted an undated medical record received in September 2007 reporting that the Veteran was treated for ear pain, without complaints of bilateral hearing loss.  Finally, in support of her conclusion, she cited to the medical literature which concluded that noise exposure would not result in hearing loss occurring decades later.

On the basis of the evidence discussed above, the Board concludes that the Veteran's bilateral hearing loss is not related to service.  While the Veteran currently has a hearing loss disability, the evidence of record demonstrates that his hearing loss did not onset until the late 1990s, as SSA records report no hearing impairment.  Further, the Veteran himself states that the doctor who treated him for hearing loss in 1999 or 2000 told him he had some hearing loss at higher frequencies, but that his hearing was otherwise normal.  Thus, it is unclear whether the Veteran even had impaired hearing or a hearing loss disability as defined by Hensley, supra, and/or 38 C.F.R. § 3.385 prior to the November 2010 VA examination.  Furthermore, the February 2011 and February 2016 examiners concluded, on the basis of the Veteran's reports of his symptomatology, that his hearing loss was not related to service because the medical literature did not support delayed onset of noise induced hearing loss.  Specifically, the February 2016 examiner also concluded that the Veteran's bilateral hearing loss was not the result of his fall and did not onset within one year of his separation from service.

The Board accords great probative weight to the VA opinions of record as they are predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and the Veteran's and other lay statements of record.  The opinions proffered also considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Although other medical records describe the Veteran's symptoms, there is no medical opinion to the contrary with regard to whether the Veteran's bilateral hearing loss is related to his service.

Consideration has also been given to the Veteran's assertions that his bilateral hearing loss is related to his military service, to include his military noise exposure and fall.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, i.e., the etiology of his bilateral hearing loss is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  Hearing loss meeting VA's definition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, audiological testing, and other specific findings are needed to properly assess and diagnose such an arthritic disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of his bilateral hearing loss as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hearing loss.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the VA examiners' opinions.

Consequently, the Board finds that service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims of entitlement to service connection for lumbar spine, cervical spine, and right shoulder disorders, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has previously remanded the Veteran's claims for service connection for the lumbar and cervical spine disorders twice to obtain addendum opinions.  Most recently, an addendum opinion was obtained in November 2015.  However, the Board finds that the opinions of record, including the November 2015 addendum opinion, did not adequately address the credible lay history of observable symptomatology described by the Veteran, and, therefore, another remand is necessary in order to obtain an addendum opinion as to the nature and etiology of the Veteran's lumbar and cervical spine disorders.  

While the Board previously discussed the deficiencies in the January 2011 and February 2011 VA opinions in the September 2014 remand, the Board notes that the November 2015 VA examiner specifically stated that all VBMS and Virtual VA files, to include the July 2010 Board hearing transcript, the January 2011 and February 2011 VA examination reports, and the Board's September 2014 remand, were reviewed, and that she had considered all credible lay history of observable symptomatology, including the testimony.  However, in rendering her opinion that the Veteran's cervical and lumbar spine disorders were less likely than not related to his military service, to include his documented fall, she relied, in part, on the lack of contemporaneous medical records.  Specifically, the examiner observed that the record was negative for a diagnosis, or any documentation of complaints of pain, referable to the Veteran's claimed conditions until 2007; however, she did not address the Veteran's credible lay history of observable symptomatology, as discussed below, which addresses the gap in time between his military service and 2007 diagnoses.

Specifically, the Veteran testified at the July 2010 hearing that he has been to several different doctors throughout his life because of his back and shoulder pain, though the doctors told the Veteran that there was nothing wrong with his neck or shoulder.  The Veteran also reported that his job required him to hold his right arm out in front of him and move a wiring drill for hours every day.  As a result, his shoulder and neck pain increased in severity, but he opined that the requirements of his job did not cause his shoulder and neck pain.  He also reported that, before suffering a stroke in the 1990s, he stopped playing the piano because of his shoulder pain.  Further, contained within SSA records are private treatment records from St. Anthony's Hospital and North Bay Medical Center which note minor back pain, recently stable as of November 1998.  The Veteran also reported being in a motor vehicle accident in 2000; however, he indicated that he had back pain while sitting prior to the accident.  After the accident, he immediately sought treatment, and reported that the treating physicians told him there was nothing wrong with his neck or shoulder, but he had ruptured discs in his lower back.

Therefore, on remand, an addendum opinion as to the etiology of the Veteran's cervical and lumbar spine disorders, which considers and addresses such lay statements, should be obtained. 

Relevant to the Veteran's right shoulder disorder, while the January 2011/February 2011 VA examiner determined that such was not related to his military service, he determined that the Veteran's neuropathic right shoulder pain was due to his cervical spine disorder.  Therefore, as the outcome of the Veteran's claim for service connection for a cervical spine disorder will impact his right shoulder claim, the latter claim is inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Therefore, adjudication of the Veteran's claim of entitlement to service connection for a right shoulder disorder must be deferred pending the outcome of his claim for service connection for a cervical spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the November 2015 opinion regarding the etiology of the Veteran's cervical and lumbar spine disorders.  The record and a copy of this Remand must be made available to the examiner.  If the November 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is requested to opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current cervical and lumbar spine disorders are related to his military service, including the documented in-service fall from a ladder, manifested within one year of separation from service (i.e. January 1963), or are otherwise related to service, to include on the basis of continuity of symptomatology. 

In rendering the opinion, the examiner should specifically consider and discuss the lay statements of record, including reports that the Veteran stopped playing the piano in the 1990s because of his shoulder pain; private medical records from November 1998 that note the Veteran then experienced minor back pain, recently stable; reports that he had ruptured discs in his lower back at an examination immediately after a 2000 motor vehicle accident; the Veteran's reports of seeking medical care for neck and shoulder pain but his treating physicians telling him that there was nothing wrong with his neck or shoulder; and the Veteran's report that he held his right arm out in front of him and moved a wiring drill for hours every day at work.

If a negative nexus opinion is rendered, the VA examiner should again provide a complete medical rationale for the opinion, to include an explanation for his determination that the imaging studies are more consistent with age-related changes as opposed to the type of fall trauma experienced by the Veteran during service.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


